In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1519V
                                     Filed: January 2, 2018
                                         UNPUBLISHED


    SCOTT RODEMOYER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On November 15, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that he suffered an injury to his left shoulder caused
by his influenza vaccine administered on October 24, 2015. On June 29, 2017, the
undersigned issued a decision awarding compensation to petitioner based on
respondent’s Proffer. (ECF No. 25.)



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On September 8, 2017, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 30.) Petitioner requests attorneys’ fees in the amount of $14,408.70 and
attorneys’ costs in the amount of $990.01. (Id. at 1.) In compliance with General Order
#9, petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. Thus, the total amount requested is $15,398.71.

        On October 5, 2017, respondent filed a response to petitioner’s motion. (ECF
No. 31.) Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” (Id. at 1.) Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” (Id. at 2.) Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” (Id. at 3.)

       On October 9, 2017, petitioner filed a reply. (ECF No. 32.) Petitioner argues
that respondent’s position regarding the fee application is overly burdensome on the
Court and prejudices petitioner. (Id. at 2.) Petitioner also argues that he has met his
burden of establishing reasonable fees and costs, and as such his attorneys’ fees and
costs should be paid. (Id. at 3-4.)

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, except for
the necessary reduction discussed below.

        On January 6 and January 7, 2017, Mr. Kalinowski billed a total of 8.1 hours of
travel at his full hourly rate. (ECF No. 30-2 at 5.) Consistent with routine practice in this
program, the undersigned reduces petitioner’s counsel’s hourly rate for this travel time
rate by 50%. See, e.g., Hocraffer v. HHS, No. 99-533V, 2011 WL 3705153, at *24
(noting that “Special masters consistently award compensation for travel time at 50% of
the billing rate in the Vaccine Program.”); J.L.D. v. HHS, No. 15-716V, 2017 WL
563189, at *4 (Fed. Cl. Spec. Mstr. Jan. 18, 2017) (“Upon further review of the billing
records, I noted that [petitioner’s counsel] billed a total of 19.6 hours of travel time in
2015. While an attorney may bill for work performed while traveling, special masters
consistently award compensation for travel time at 50% of the billing rate in the Vaccine
Program.” (internal citation omitted)). Accordingly, the undersigned reduces petitioner’s
fee award by $1,449.90 (($358-$179)*8.1=$1,449.90).

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs with the reduction discussed
above.




                                              2
       Accordingly, the undersigned awards the total of $13,948.813 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Isaiah Kalinowski.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3